NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3089-18T1

JOHN RUTTLER,

          Plaintiff-Appellant,

v.

PSE&G,

          Defendant-Respondent,

and

VERIZON, BUCKEYE PA
TERMINAL, LLC, and
COLONIAL PIPELINE,

     Defendants.
__________________________

                   Submitted May 4, 2020 – Decided May 29, 2020

                   Before Judges Messano and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-2731-17.

                   Levinson Axelrod, PA, attorneys for appellant (Adam
                   L. Rothenberg, on the briefs).
            PSE&G Services Corporation, attorneys for respondent
            (Peter L. Agostini and Natalie F. Dallavalle, on the
            brief).

PER CURIAM

      We have been advised prior to argument that this matter has been amicably

adjusted, and the parties have stipulated to dismissal of this appeal.

Accordingly, the appeal is dismissed with prejudice and without costs.




                                                                         A-3089-18T1
                                      2